Citation Nr: 1734640	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for actinic keratosis of the right temple, claimed as skin carcinoma, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970.  He served in Vietnam from July 1967 to June 1968. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a June 2016 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the record.

This matter was previously before the Board in August 2016, at which time it was remanded for additional development.  It has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The skin disabilities for which the Veteran was treated in service were acute and transitory, and not present at discharge; the service treatment records do not show treatment or diagnoses for the currently diagnosed disabilities of actinic keratoses and squamous cell carcinomas of the face, scalp, and arms; a dysplastic nevus of the left leg; dermatosis; or seborrheic keratosis; and squamous cell carcinoma was not shown within the first year after discharge from service.  

2.  The Veteran does not have a diagnosis of chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, a soft tissue sarcoma, or any other disability that is presumed to be the result of herbicide exposure. 

3.  Competent medical opinion finds that it is less likely than not that the currently diagnosed actinic keratoses and squamous cell carcinomas of the face, scalp, and arms; a dysplastic nevus of the left leg; dermatosis; or seborrheic keratosis were incurred in or due to active service, to include due to herbicide exposure or exposure to sunlight in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for actinic keratoses and squamous cell carcinomas of the face, scalp, and arms; a dysplastic nevus of the left leg; dermatosis; or seborrheic keratosis have not been met; and these disabilities may not be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran was provided with complete VCAA notice prior to the initial adjudication of his claim in an April 2010 letter.  The duty to notify has been met.  

The duty to assist has also been met.  The Veteran's service treatment records have been obtained and associated with the claims file.  His VA treatment records have also been obtained, as have all pertinent treatment records from private sources.  The Veteran has been afforded two VA examinations of his skin disabilities.  The most recent was conducted at the request of the August 2016 remand.  The examiner reviewed the record and provided answers to all of the questions posed by the Board accompanied with a detailed rationale.  There is no indication of any outstanding evidence, and the Board will proceed with the adjudication of this appeal.  

Service Connection

The Veteran contends that he has developed various skin diseases due to active service, including actinic keratoses and squamous cell skin cancers.  He believes this is the result of either exposure to herbicides such as Agent Orange in Vietnam or to intense sunlight there and throughout service.  His personnel records confirm service in Vietnam.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be the result of that exposure.  This includes chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and certain soft tissue sarcomas.  38 C.F.R. § 3.309 (e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the service treatment records show that in May 1966 the Veteran was treated for what was first described as a bacterial infection of the body.  He had multiple nodules on his upper extremities and abdomen.  However, the final impression was poison ivy, which was treated with calamine lotion.  He was also seen for a blister on his left heel, sunburn on shoulders, and dermatophytosis at this time.  3/19/2010 VBMS, STR - Medical, p. 26.  

The Veteran was treated for an ingrowth of hair in a pore on the right side of his neck in February 1970.  There was no underlying cyst.  The area was removed and sutured, and March 1970 records show that the wound was healing nicely.  3/19/2010 VBMS, STR - Medical, p. 19.  

The Veteran underwent a physical examination in February 1970 in preparation for his discharge from service.  The skin was found to be normal, and no skin problems were reported in the section for notes and significant history.  The Veteran also completed a Report of Medical History at this time, at which time he denied a history of skin diseases.  The physician's summary did not mention any skin disability.  3/19/2010 VBMS, STR - Medical, pp. 54, 57.  

Post-service, the Veteran was provided a VA examination in June 2010.  The claims file was reviewed by the examiner.  He was said to have a history of cancer of the skin due to Agent Orange.  Approximately 15 years earlier he had some lesions that were cauterized from his skin on the left ear, right nose, and temple.  A new lesion had developed over the right temple which he planned to soon have evaluated and removed.  On examination, there was a lesion of the right temple.  The diagnosis was either a basal cell carcinoma or actinic keratoses involving the right side of the face, the right side of the nose, and the left ear, and with a recurrent lesion of actinic keratosis involving the area of the right temple.  The examiner opined that the actinic keratoses or basal carcinoma was not caused by or the result of exposure to Agent Orange.  The examiner reasoned that the Veteran did not have a significant exposure.  Also, the primary etiology of this type of skin damage is directly related to sun exposure, and the Veteran had a long history of hunting, fishing, and golf over the years which represent the major element of sun exposure.  6/26/2010 VBMS, VA Examination, p. 1.  

The post service evidence also includes a November 2010 letter from the Veteran's private dermatologist.  This states that an evaluation conducted that month had revealed squamous cell carcinoma at two locations on the forehead and on his right lip.  These were all surgically removed.  11/2/2010 VBMS, Medical Treatment Record-Non-Government Facility, p. 6.  Records from this doctor have been obtained and provide additional detail regarding these procedures, including a biopsy that confirms the lesions were squamous cell carcinoma.  11/14/2016 VBMS, Medical Treatment Record-Non-Government Facility, pp. 1-16.  These records do not include an opinion as to the etiology of the carcinomas.  

The Veteran has submitted additional private medical records dating from 2010 to 2016.  These include records from the dermatologists who have treated his various skin disabilities.  Diagnoses include dry skin, lesions diagnosed as actinic keratoses or squamous cell carcinoma, an atypical nevus on the left leg, and post herpetic neuralgia with a painful rash.  These lesions were generally located on the face, forehead and scalp.  The additional lesions that proved to be squamous cell carcinoma as well as the nevus were surgically removed.  See 11/14/2016 VBMS, Medical Treatment Records - Non-Government Facility, pp. 1-38.  Another set of private records include a problem list with basal cell carcinoma and other specified sites of the skin and report that the skin cancer occurred in January 2010, but the Board observes that the reference to basal cell is clearly an error as the biopsies from that period referenced in these records note only squamous cell carcinoma.  See 10/12/2016 VBMS, Medical Treatment Records - Non-Government Facility, pp. 1-36.  Once again, none of these records include an opinion or any other reference as to the etiology of these disabilities of the skin.  

At the June 2016 hearing, the Veteran noted that the area in which he had been stationed in Vietnam was sprayed on multiple occasions.  He said that ever since leaving service, he had worn long sleeve shirts when outdoors or exposed to the sun.  His wife had made him use sunscreen since the 1980s.  The Veteran said that he had worn hats for his entire life after leaving service.  He reported having the skin lesions for as long as he could remember after service.  He also believed he had dry skin during service.  He believed the problems he had in service were consistent with his current skin symptoms, only that they were now more pronounced.  6/3/2016 VBMS, Hearing Testimony. 

The Veteran underwent an additional VA examination of his skin in January 2017.  The claims file was reviewed by the examiner.  The diagnoses included actinic keratoses; squamous cell carcinoma on the head and face; dermatosis, not otherwise specified; chronic solar damage, seborrheic keratosis, and a dysplastic nevus of the left calf.  The Veteran was noted to have been exposed to Agent Orange during service.  He also handled chemical weapons and was exposed to jet fuel exhaust.  He denied exposure to chemicals or other environmental agents after leaving service.  The Veteran reported that he began to experience intermittent skin rashes in the early 1970s.  These were located on the hands, lower legs, or feet, would last up to two weeks with spontaneous resolution, and might take eight months between episodes.  The Veteran reported a current rash, although on examination this proved to be dry skin.  In the 1980s, the Veteran began to develop small scaling lesions, mainly on his arms.  He had cryotherapy for scaling lesions of the arms and scalp in the 1990s.  The Veteran first saw a dermatologist for facial lesions after 2000 when he was treated for squamous cell carcinoma of the forehead and temple.  The Veteran reported that he had worn a baseball hat most of his life.  He played golf about four times a year, had coached little league football and baseball, and had fished and hunted his entire life.  

The January 2017 examination report includes a detailed description of the Veteran's medical records and his hearing testimony, including his statements to have worn long sleeve shirts when outdoors, to have used sunscreen, and to have worn hats since discharge from service.  However, the examiner noted evidence of chronic and recent sun exposure by the presence of a shirt sleeve tan line at the level of the biceps bilaterally with evidence of solar damage of the skin on the bilateral forearms and the dorsum of both hands.  Chronic and recent sun exposure was also demonstrated by the presence of a tan line along the neckline with evidence of solar damage to the entire scalp, face, and neck.  There were actinic keratoses of the face, scalp, dorsum of the hands, and forearms that were too numerous to count.  1/4/2017 VBMS, C&P Exam, p. 1.  

In conclusion, the examiner opined that the Veteran's skin disabilities were less likely than not incurred in or caused by active service.  The examiner noted the treatment in service for poison ivy and sunburn, but notes there was no evidence of skin lesions.  She further notes that the discharge examination showed normal skin, which meant that the conditions recorded in service had resolved prior to separation.  The examiner adds that the acute localized skin conditions identified in service were not know to develop into or otherwise result in actinic keratoses or skin cancer of the face or scalp or a dysplastic neve of the leg.  She notes that there is no evidence of a chronic skin condition until the 1990s, which is more than 20 years after service.  The examiner observed that the basal cell carcinoma mentioned by the Board's remand was not confirmed by objective evidence in the record, and that the only confirmed diagnosis was for squamous cell carcinoma.  

The examiner continued by noting that although the Veteran had been exposed to herbicides during service, there was no evidence that he had ever had chloracne, porphyria cutanea tarda, or any soft tissue sarcoma.  The medical literature did not support any causal relationship between exposure to Agent Orange and the development of actinic keratoses or squamous cell carcinoma.  While literature does show a causal relationship between arsenic and squamous cell carcinoma, there was insufficient evidence to show that the Veteran was exposed to arsenic.  Other current diagnoses included dermatosis and seborrheic keratosis.  These were not shown in service, were self-reported by the Veteran to have first occurred after service, and are not conditions known to result from Agent Orange. 

The examiner added that the frequency of actinic keratoses and squamous cell carcinoma increases with age and cumulative lifetime sun exposure.  Actinic keratoses are uncommon for men in their 20s.  The literature shows the most common risk factor was extensive sun exposure, especially 5 to 10 years prior to diagnosis.  The examiner opined that the 35 years between the Veteran's active duty and the development of squamous cell carcinomas made it less likely than not that they were the result of sun exposure in service.  While the Veteran's testimony that he wore long sleeves was noted, the tan line found on the examination did not support his statement.  He had self-reported chronic sun exposure due to a life-long hobby of fishing and other outdoor activities such as coaching sports and golf.  The examiner opined that the most likely etiology of the Veteran's actinic keratoses and squamous cell carcinomas was chronic solar damage due to chronic sun exposure after service.  Finally, the nevus that was removed from the Veteran's calf was first noted more than 40 years after discharge, and the literature was silent for a relationship between Agent Orange and a dysplastic nevus.  1/4/2017 VBMS, C&P Exam, p. 1.  

In view of the above, the Board finds that service connection for the Veteran's various skin disabilities to include actinic keratoses and skin carcinoma is not warranted under any theory of entitlement.  

The Veteran's current diagnoses include or have included actinic keratoses and squamous cell carcinomas of the face, scalp, and arms; a dysplastic nevus of the left leg; dermatosis; and seborrheic keratosis.  However, the service treatment records show that none of these disabilities.  The skin problems that were treated in service included poison ivy, sunburn, and an ingrown hair.  None of these disabilities were present at discharge or have been identified since discharge.  The January 2017 VA examiner opined that the skin problems identified during service would not have developed into actinic keratoses or squamous cell carcinoma, and that the dermatosis and seborrheic keratosis were not shown in service or until many years after service.  She also explained why actinic keratoses and squamous cell carcinomas were less likely than not related to sun exposure in service and more likely due to sun exposure after service.  There is no medical opinion to the contrary.  The Board recognizes the Veteran's sincere belief that his in-service complaints are related to his current disabilities.  While he is competent to describe his visible skin symptoms, there is no evidence that he has any medical training that would enable him to identify or diagnose specific skin disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The January 2017 VA examiner is competent to do these things, and she explained in detail why the current disabilities are unrelated to service.  Entitlement to service connection on a direct basis is not demonstrated.  

Entitlement to service connection for squamous cell carcinomas on a presumptive basis is not supported by the evidence.  There is no evidence of this disability during service or during the one year period following active service.  The initial diagnosis of squamous cell carcinoma was in 2010, which is 40 years after discharge.  Thus, it cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Similarly, continuity of symptomatology for squamous cell carcinoma is not established.  Squamous cell carcinomas were not noted during service.  Although the Veteran testified that his various skin symptoms during and after service were similar to his current symptoms, he does not claim and the evidence does not show that these symptoms were specifically attributable to squamous cell carcinoma instead of actinic keratoses or another disability, or that he is competent to differentiate between these disabilities. 

Finally, the Veteran's various skin disabilities may not be presumed to be the result of herbicide exposure during service.  He does not have a diagnosis of chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, or a soft tissue sarcoma.  38 C.F.R. § 3.309(e).  Service connection due to herbicide exposure on a direct basis is also not shown.  The January 2017 examiner opined that there is no relationship between the Veteran's current disabilities and herbicide exposure, and supported her opinion with a literature review that focused on both the actinic keratoses and squamous cell carcinoma, but also addressed the remaining disabilities.  There is no competent opinion to the contrary, and service connection is not shown on any basis.  See Combee.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for actinic keratoses and squamous cell carcinomas of the face, scalp, and arms; a dysplastic nevus of the left leg; dermatosis; and seborrheic keratosis is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


